 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. CV 19-591 AG (MRW)
13   HENRY E. DIAZ II,
14                     Petitioner,
                                              ORDER ACCEPTING FINDINGS
15                v.                          AND RECOMMENDATIONS OF
                                              UNITED STATES MAGISTRATE
16   STU SHERMAN, Warden,                     JUDGE
17                     Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the stay
21   motion and related papers, and the Report and Recommendation of the United
22   States Magistrate Judge. Further, the Court engaged in a de novo review of
23   those portions of the Report to which Petitioner objected. The Court accepts
24   the findings and recommendation of the Magistrate Judge.
25         IT IS ORDERED that Judgment be entered (1) accepting the findings and
26   recommendations in this Report; (2) denying Petitioner’s request for a Rhines
27
28
